Exhibit 99.1 Rightside® Announces Third Quarter 2016 Financial Results Registry Revenue Grows 26% Over the Prior Year Period KIRKLAND, Wash., November 8, 2016 (GLOBENEWSWIRE) Rightside Group, Ltd. (Nasdaq: NAME), a leading provider of domain name services that advance the way businesses and consumers define and present themselves online, today announced financial results for the third quarter ended September 30, 2016. “In the third quarter, we executed on our strategy to deliver revenue growth in our higher margin businesses while optimizing for margin expansion across all areas of our business,” said Chief Executive Officer Taryn Naidu.“Our registry services business continues to be core to the Company’s strategy and its revenue grew 26% year over year driven by strong premium names sales and Name.com, our flagship retail registrar grew 14% year over year.This quarter, we also reported Adjusted EBITDA of $2.3 million, over two times higher than the prior year period as we’ve continued to drive cost efficiencies throughout the business and capitalize on the opportunity provided by new gTLDs.” Financial Summary (in thousands) Three Months Ended Nine Months Ended September30, September30, Registrar services $ Registry services Aftermarket and other Eliminations (1) Total revenue $ Gain on other assets, net $ ) $ ) $ ) $ ) Loss before income tax $ ) $ ) $ ) $ ) Income tax benefit ) Net loss $ ) $ ) $ ) $ ) Adjusted EBITDA (2) $ Amounts in the eliminations line reflect the elimination of intercompany charges between our Registrar and Registry services businesses. This Non-GAAP financial measure is described below and reconciled to GAAP net loss in the accompanying table. Third Quarter 2016 Financial Highlights (Unless otherwise noted, all comparisons are relative to the fiscal third quarter 2015.) ▪ Registrar services revenue increased to $44.8 million compared to $44.0 million. ▪ Registry services revenue increased 26% to $3.0 million compared to $2.4 million. ▪ Aftermarket and other revenue was $6.3 million compared to $8.5 million and was impacted by a decline in traffic from lower margin third party syndication partners. ▪ Total revenue was $53.3 million compared to $54.1 million. ▪ Net loss was $4.4 million, compared to $3.4 million which included a $1.7 million gain on other assets. ▪ Adjusted EBITDA increased to $2.3 million, compared to $897,000. Business Highlights ▪ Rightside has 40 gTLDs in its portfolio and ended the quarter with approximately 546,000 registered domains. ▪ Rightside’s retail registrar, Name.com, grew revenue approximately 14% year-over-year. ▪ With approximately 16.4 million total domains under management as of September 30, 2016, including over 2.9 million domain names registered through its retail outlets, Rightside remains one of the world's largest registrars. ▪ In Q3, the Company successfully launched its new gTLD .GAMES, which has already generated more than 7,000 registrations and over $300,000 in cash revenue for premium domain related sales, including high-value names like free.games, math.games and racing.games.
